DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
It appears that there may be an issue with Figure 3B. After the last step (“limit reached?”), it says “TO FIG. 3B”. It appears that this should say, “TO FIG. 3A”. See paragraph 43 which says that method 300B can move on to operation 308 of the method 300A of figure 3A.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 10-11 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is confusion how the Figure of merit is determined before the device is fabricated. The equation in paragraph 39 uses Cross sd , Crossdd, Barsd and Bardd. These are measured at the output of the each of the waveguides. It is unclear how these are determined before fabrication. How can power be measured at the outputs of the waveguides if they have not been fabricated?
It is unclear how the “second geometry” is determined. In addition to this, in both figure 3B and figure 4, there is also a need to try other geometries depending on the comparison of the FOMs which is not in the claims. It does not appear possible to determine an accurate etch variation tolerant geometry based on the first and second FOM values if the second FOM is greater than the first FOM (step after 306-7). Since it is both unclear how the second geometry is determined, and it is unclear how an unknown second geometry would provide enough information if the second FOM is greater than the first FOM; it does not appear that the claimed steps without additional information would determine a proper etch variation tolerant geometry. Especially since your flow charts indicate that if the second FOM is greater than the first FOM, more information is needed.  Claim 2 has the same issues. It does not indicate what happens if the second FOM is greater than the first FOM. This information appears critical to determining a proper etch variation tolerant geometry.
In regard to claims 10 and 18, it is unclear what is meant by “altered width.” Altered from what? When and at provide the altering? This terminology is not in the original specification and it is not clear what this means. “Potential variation” is also unclear. This allows for the situation where there is no variation in etch gap depths. It also allows for unlimited difference in etch depth which is not disclosed. The problems pointed out with regard to claim 1 cause an issue of how the functional language is determined and provided in order to fabricate the coupler/second waveguide as claimed.

Claims 1-2, 5-7, 10-11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is confusion how the Figure of merit is determined before the device is fabricated. The equation in paragraph 39 uses Cross sd , Crossdd, Barsd and Bardd. These are measured at the output of the each of the waveguides. It is unclear how these are determined before fabrication. How can power be measured at the outputs of the waveguides if they have not been fabricated?
It is unclear how the steps of claim 2 relate to the steps of claim 1. It is unclear how the steps or “determining, based on the estimated range of etch depths, an etch variation tolerant geometry of the second coupling portion of the second waveguide by:” of claim 1 and the numerous steps that provide this relate to the numerous steps of claim 2 that provide “determining the etch variation tolerant geometry of the second waveguide coupling region comprises:”. How do the numerous steps of claim 1 relate to the numerous steps of claim 2? They both determine FOMs. How do the FOMs of claim 1 relate to the FOMs of claim 2? In regard to claims 10 and 18, it is unclear what is meant by “altered width.” Altered from what? What provides the altering? 
	The functional language in claim 10 which says, "is configured to maintain an equivalent coupling ratio at a first etch gap depth and a second etch gap depth by shifting a guided mode of light within the second waveguide coupling portion" and the functional language in claim 18 which says, "is configured to maintain an equivalent coupling ratio at a first etch gap depth and a second etch gap depth" are ambiguous. These claims are only stating a problem to be solved or a result to be achieved. One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim. It is not clear from the claims exactly the specifics of an “altered width” or what this actually means. Or how one would determine a “width” that would be “sufficient to tolerate a potential variation in etch gap depths in the coupling region”. See MPEP 2173.05(g), seventh paragraph. 
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

As discussed in the previous office action, this is merely claiming a result to be achieved or a problem to be solved without making clear the specific structure that is encompassed. One of ordinary skill in the art would not know what specific structure is encompassed by the claims. It is unclear what specifically the “etch variation tolerant waveguide geometry” is. 
In regard to claims 10 and 18, it is unclear what is meant by “altered width.” Altered from what? When and at provide the altering? This terminology is not in the original specification and it is not clear what this means. “Potential variation” is also unclear. This allows for the situation where there is no variation in etch gap depths. It also allows for unlimited difference in etch depth which is not disclosed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

That art is not used against claims , this is not an indication that the claims are allowable. The 112 problems cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the examiner to ascertain what the applicant feels is the claimed invention.
The scope of the claims is unclear as discussed above.  As a result, a meaningful formulation of art rejections cannot be done at this time.  See MPEP 2173.06 II, 2nd paragraph:
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. … a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
… A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.) … 
(https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/prec/fd073072.pdf).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2874